DETAILED ACTION
Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Murphy et al. (US 2005/0187461).

Murphy discloses wherein the system comprises a maihemiatical mociel representing a
heart and various surgical scenarios and simulated outcomes. See paragraphs 0128, 0156-0157, and 0164.

Murphy discloses a surgical simulation comprising the modeling of anatomical elements, wherein the modeling comprises a geometric mesh, material
properties, and loading conditions. See paragraph 0169, wherein there is a description for one interaction with the system which comprises utiliizing this model for determining a cardiac valve treatrnent. Note the material properties (stiffness, wall tension, etc.)
and aiso the loading conditions (heart rate}. Paragragh 0172 discloses wherein the model is converted to a finite element mesh.

Murphy discloses wherein the system receives input from a user via an interface,
wherein the user input includes inputs representing surgical operations. See paragraphs 0164-0165 and 0167.

Murphy discloses wherein the system processes the received input and modifies the
mathematical model by translating these inputs into modifications to the
geometric mesh, material properly, and loading conditions. See paragraphs 0185-0190.
Murphy discloses running simulations or optimization wherein the results correspond to probable outcomes of performing the real life procedures corresponding to the user inputs. See paragraph 0190. 

Regarding claims 2, 9, and 16, Murphy discloses wherein blood pressure is a parameter in the system (presumably with some initial value). See paragraph 0185.

Regarding claims 3, 10, and 17, Murphy discloses tissue hardness parameters in paragraph 0169 (stiffness). 

Regarding claims 4-5, 11-12, and 18, Murphy discloses wherein the user provides inputs representing surgical actions, and an indication of the surgical outcome, in paragraph 0190. 

Regarding claims 6-7,14, and 19-20, Murphy discloses wherein MRI imagery is utilized in creation of the mesh. See paragraphs 0099 – 0126. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715